Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 4/21/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li (PNAS, 2016; IDS filed 4/27/2020) in view of Lee (Bioconjugate Chemistry, 2017) in further view of Logie (Chemistry of Materials, 2014).  Li teaches an amphiphilic micelle, said micelle being co-assembled from Pt prodrug conjugated poly(amidoamine)-graft-PCL; PEG-b-PCL (a second amphiphilic copolymer), and PCL homopolymer (a hydrophobic homopolymer) (abstract; Discussion).  After circulating in the blood, the nanoparticle accumulates at the tumor site, and the intrinsic tumor extracellular acidity triggers the discharge of platinum prodrug into the tumor (abstract).  
Li fails to teach incorporation of a first amphiphilic polymer comprising a hydrophobic polymer covalently coupled to an oligonucleotide in its nanoparticle and further fails to teach a surface density of 4.5 x 1013 to 6.3 x 1013 PEG/cm2.  
Lee teaches oligonucleotide-loaded amphiphilic micelles comprising PEG-siRNA-PCL (a first amphiphilic polymer comprising a hydrophobic polymer covalently coupled to an oligonucleotide; oligonucleotide-b-poly(caprolactone) encapsulates hydrophobic drugs for efficient co-delivery siRNA and drugs to cancer cells (abstract).  The advances of conjugation techniques and biomaterials have led to the development of efficient multifunctional drug carriers to increase therapeutic efficacy and prevent adverse effects.  Various carriers, including micelles, have been utilized for co-delivery of chemical and nucleic acid drugs (Introduction).   PEG-PCL copolymer has been shown to have efficient drug delivery capacity by encapsulating hydrophobic drugs in the core of a self-assembled nanostructures (Introduction).  The PEG-siRNA-PCL amphiphilic copolymer provides simultaneous delivery of chemical drugs and nucleic acid drugs (Introduction).  It is simply and easy to adjust PEG contents in particles ensuring desirable particle stability and a high transfection efficiency (Conclusions).  The siRNA serves not only as a biologically functional nucleic acid drug but also as part of the micelle structure to carry the hydrophobic drug, which avoids the excessive use of additives in the delivery system (Conclusions).  The  oligonucleotide is labelled with a detectable marker (Anticancer Effect of Paclitaxel-Encapsulated PEG-siRNA-PCL Micelles). The RNA is single-stranded (Synthesis of Antisense siRNA-Polycaprolactone (AS siRNA-PCL) Conjugates). 
Logie is directed to polymeric nanoparticle micelles comprising amphiphilic block copolymers bearing PEG chains on the surface for delivery of drugs and is therefore in the same field of invention as Lia and Lee.  Logie teaches that  the surface properties of such polymeric nanoparticle micelles can be selectively modulated by variation in PEG density, which in turn influences stability, obviates the need for excipients, and provides key insights into the design of drug delivery platforms (Abstract; Conclusion).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate PEG-siRNA-PCL as taught by Lee into the nanoparticle of Li.   The motivation for this is that so by doing, will allow the nanoparticle to encapsulate hydrophobic drugs for efficient co-delivery siRNA and drugs to cancer cells.  This is a micelle wherein the first and second amphiphilic polymers and the hydrophobic inner core are biocompatible and biodegradable, and the oligonucleotide is coupled to the polymer via a cleavable bond.  It would have been obvious to optimize the outer surface density of PEG polymer to improve the efficacy of the formulation to maintain its residency in the blood prior to reaching its target site, and further to influence stability and obviate the need for excipients.   In this way, on would find a density of hydrophilic polymer in the range of 4.5 x 1013 to 6.3 x 1013 PEG/cm2 through routine experimentation. The prior art provide sufficient guidance to this end, as Logie teaches that optimization of polymeric nanoparticle micelles can be selectively modulated by variation in PEG density, which in turn influences stability, obviates the need for excipients, and provides key insights into the design of drug delivery platforms.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.
Applicant argues that Li and Lee fail to discuss PEG surface density, and Lee teaches away from the claimed PEG/cm2 surface density as it prefers small diameters. 
Applicant’s arguments have been fully considered but are not found persuasive.  A micelle’s diameter is a different parameter than the surface density of a component on its surface.   Logie teaches that the surface properties of polymeric nanoparticle micelles comprising amphiphilic block copolymers bearing PEG chains can be selectively modulated by variation in PEG surface density, which influences stability and obviates the need for excipients.  It would have been obvious to optimize the outer surface density of PEG polymer to improve the efficacy of the formulation to maintain its residency in the blood prior to reaching its target site, and further to influence stability and obviate the need for excipients.   In this way, one would find a density of hydrophilic polymer in the range of 4.5 x 1013 to 6.3 x 1013 PEG/cm2 through routine experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
July 27, 2022